Citation Nr: 0112405	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil with metastasis to lymph nodes, 
claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a dental disability 
due to dry mouth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from December 1944 to November 
1945.  The veteran's service medical records (SMRs) and 
dental records were destroyed in a fire at the National 
Personnel Records Center in 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The private clinical records on file reflect that the veteran 
was treated for squamous cell cancer of the left tonsil, and 
the veteran contends that this is due to inservice exposure 
in 1945 to ionizing radiation while stationed at or near 
Hiroshima, Japan.  He further contends that this cancer 
metastasized to the lymph nodes and that he contracted a dry 
mouth disability which was a consequence of therapy for his 
cancer.  He contends that the cancer therapy caused his dry 
mouth and resultant dental disability.  

The veteran has provided information as to his duties while 
in Japan and a review of the claim file indicates that an 
attempt was made to obtain his service personnel records and 
the veteran's Record of Occupational Exposure to Ionizing 
Radiation.  However, due to the fire-related record, that 
information could not be reconstructed.  The available 
service records document that he was awarded the Asiatic-
Pacific Theater Ribbon.  38 C.F.R. § 3.311(a)(4)(i) (2000) 
provides that "[i]f military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(ii) 
(2000) provides that "[n]either the veteran nor the 
veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred."   

Also, 38 C.F.R. § 3.311 requires that radiation dose 
estimates are to be obtained not in just some limited 
circumstances but "[i]n all other claims" based on alleged 
inservice ionizing radiation exposure.  Here, it is 
undisputed that the veteran developed squamous cell carcinoma 
of the left tonsil, and all forms of cancer are considered to 
be a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xxiv) 
(2000). 

The case has not been referred to the proper official for 
preparation of a dose estimate or forwarded for an advisory 
medical opinion under 38 C.F.R. § 3.311(c) (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for squamous cell cancer 
and any dental condition since discharge from 
active service.  This should include the 
records of Dr. Brodie, Dr. Douglas Kwon, Dr. 
Gangwisch (the veteran's dentist), records of 
the Bay Medical Center, and all treatment 
sources listed in documents on file from Dr. 
Phillip Cotton.  After securing the necessary 
releases, the RO should obtain these records.

2.  The RO should then comply with the 
provisions of 38 C.F.R. § 3.311(a)(2)(iii) 
and forward the case to the appropriate 
official for preparation of a dose estimate.  

3.  The RO must then comply with all other 
provisions of 38 C.F.R. § 3.311, to include 
38 C.F.R. § 3.311(c), and obtain an advisory 
medical opinion. 

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

9.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


